  Case: 1:20-cv-00809-PAG Doc #: 6 Filed: 08/10/20 1 of 3. PageID #: 123




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO


Gregory Lewis Bradley, Jr.,                   )      CASE NO. 1: 20 CV 809
                                              )
               Plaintiff,                     )      JUDGE PATRICIA A. GAUGHAN
                                              )
         v.                                   )
                                              )      Memorandum of Opinion and Order
Robert Ruiz, et al.,                          )
                                              )
                                              )
               Defendants.                    )


       Identifying himself as “the assignee of collateral,” pro se plaintiff Gregory Lewis

Bradley, Jr., a prisoner in the Lake Erie Correctional Institution, has filed an in forma pauperis

complaint for “Interpleader” against Robert Riuz, Underwriter of Banker Insurance Company,

and Tatiana Crockin, Underwriter of Allegheny Casualty Company. (Doc. No. 1.) Although it

appears to relate to his 2011 criminal conviction in Columbiana County, see State v. Bradley,

2009 CR 291 (Columbiana Cty. Ct. of Comm. Pls.), his complaint is incomprehensible and does

not set forth cogent factual allegations or legal claims against the defendants. Subsequent

filings he has made in the case, a “Statement of Jurisdiction” (Doc. No. 3) and motions for

“Summary Judgment” and “Summary Process” (Doc. Nos. 4, 5), are likewise incomprehensible

and fail to suggest any plausible federal claim.

       Although pro se pleadings are liberally construed and held to less stringent standards

than pleadings drafted by lawyers, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam);
  Case: 1:20-cv-00809-PAG Doc #: 6 Filed: 08/10/20 2 of 3. PageID #: 124




Haines v. Kerner, 404 U.S. 519, 520 (1972), the lenient treatment accorded pro se plaintiffs has

limits. See e.g., Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.1996). Pro se litigants must

still meet basic pleading requirements, and courts are not required to conjure allegations on their

behalf. See Erwin v. Edwards, 22 Fed. App’x 579, 580 (6th Cir. 2001). Further, federal courts

are courts of limited jurisdiction and have a duty to police the boundaries of their jurisdiction.

See Fed. R. Civ. P. 12(h). A federal district court “may, at any time, sua sponte dismiss a

complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules

of Civil Procedure when the allegations of a complaint are totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183

F.3d 477, 479 (6th Cir.1999).

       Upon review, the Court finds this action warrants sua sponte dismissal pursuant to Apple

v. Glenn. The plaintiff’s pleadings are so incomprehensible, unsubstantial, and frivolous that

they do not provide a basis to establish this Court’s subject-matter jurisdiction over any

plausible federal claim in the case.

                                            Conclusion

       Accordingly, this action is dismissed pursuant to the Court’s authority established in

Apple v. Glenn, 183 F.3d 477 (6th Cir. 1999).1 In light of this ruling, all remaining motions,

including the plaintiff’s motion to proceed in forma pauperis (Doc. No. 2), are denied as moot.

The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision



  1
    This decision constitutes a strike for purposes of 28 U.S.C. § 1915(g), and the Court notes that
it has already summarily dismissed a prior civil action the plaintiff filed while incarcerated related
to his Columbiana County conviction pursuant to 28 U.S.C. § 1915(e)(2)(B). See Bradley v. State
of Ohio, Case No. 1: 14 CV 811 (N.D. Ohio Aug. 27, 2014).

                                                 -2-
  Case: 1:20-cv-00809-PAG Doc #: 6 Filed: 08/10/20 3 of 3. PageID #: 125



could not be taken in good faith.

               IT IS SO ORDERED.



                                     /s/ Patricia A. Gaughan
                                     PATRICIA A. GAUGHAN
                                     United States District Court
                                     Chief Judge
Dated: 8/10/20




                                       -3-
